United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2759
                                    ___________

William Eugene Dunn; Sherry Lyn      *
Steffens Cavaness,                   *
                                     *
             Appellants,             *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri
Louis Dewayne Helton; Curtis Davis;  *
Frank Ciliberto,                     *    {UNPUBLISHED}
                                     *
             Appellees.              *
                                ___________

                           Submitted: April 6, 1998

                                Filed: April 16, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       William Eugene Dunn and Sherry Lyn Steffens Cavaness appeal from the final
judgment entered in the District Court1 for the Eastern District of Missouri following
an adverse jury verdict in their 42 U.S.C. § 1983 action. Upon a careful review of the
record and the parties& submissions on appeal, we believe the district court did not err


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
in granting defendant Louis Dewayne Helton&s motion in limine, in denying Dunn&s and
Cavaness&s motion in limine, in granting judgment as a matter of law to defendants
Curtis Davis and Frank Ciliberto on Dunn&s and Cavaness&s “failure to intervene”
claim, and in denying Dunn&s and Cavaness&s motion for a new trial. Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-